
	
		II
		111th CONGRESS
		2d Session
		S. 3808
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 21, 2010
			Mrs. Gillibrand
			 introduced the following bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To amend the Consolidated Farm and Rural
		  Development Act to expand eligibility for Farm Service Agency
		  loans.
	
	
		1.Short titleThis Act may be cited as the
			 Farm Credit Expansion
			 Act.
		2.Eligibility for farm loans
			(a)Farm ownership loansSection 302(a) of the
			 Consolidated Farm and Rural Development
			 Act (7 U.S.C. 1922(a)) is amended—
				(1)by striking (a)
			 In
			 general.—The and inserting the following:
					
						(a)In general
							(1)Eligibility requirementsThe
							;
				
				(2)in paragraph (1) (as designated by
			 paragraph (1))—
					(A)in the first sentence, by striking
			 and limited liability companies and inserting limited
			 liability companies, and such other legal entities that the Secretary
			 determines to be appropriate,; and
					(B)in the second sentence—
						(i)by striking and limited liability
			 companies each place it appears and inserting limited liability
			 companies, and such other legal entities that the Secretary determines to be
			 appropriate;
						(ii)by striking (1) and
			 inserting (A);
						(iii)by striking (2) and
			 inserting (B);
						(iv)by striking (3) and
			 inserting (C); and
						(v)by striking (4) and
			 inserting (D);
						(3)in the third sentence—
					(A)by striking and limited liability
			 companies each place it appears and inserting limited liability
			 companies, and such other legal entities that the Secretary determines to be
			 appropriate;
					(B)by striking (3) and
			 inserting (C); and
					(C)by striking (4) and
			 inserting (D); and
					(4)by adding at the end the following:
					
						(2)Special rules regarding
				determinations
							(A)Eligibility of certain operating-only
				entitiesAn entity that is,
				or will become, only the operator of a family farm shall be determined by the
				Secretary to meet each owner-operator requirement described in paragraph (1) if
				the 1 or more individuals who are the owners of the family farm own—
								(i)a percentage of the family farm that
				exceeds 50 percent; or
								(ii)such other percentage that the Secretary
				determines to be appropriate.
								(B)Eligibility of certain embedded
				entitiesAn entity that is an
				owner-operator described in paragraph (1), or an operator described in
				subparagraph (A), that is owned, in whole or in part, by 1 or more other
				entities, shall be determined by the Secretary to meet the direct ownership
				requirement described in paragraph (1) if not less than 75 percent of the
				ownership interests of each embedded entity of the entity is owned directly or
				indirectly by the 1 or more individuals who own the family
				farm.
							.
				(b)Conservation loansSection 304(c)(1) of the
			 Consolidated Farm and Rural Development
			 Act (7 U.S.C. 1924(c)(1)) is amended by striking or limited
			 liability companies and inserting limited liability companies,
			 or such other legal entities that the Secretary determines to be
			 appropriate,.
			(c)Farm operating loansSection 311(a) of the
			 Consolidated Farm and Rural Development
			 Act (7 U.S.C. 1941(a)) is amended—
				(1)by striking (a)
			 In
			 general.—The and inserting the following:
					
						(a)In general
							(1)Eligibility requirementsThe
							;
				(2)in paragraph (1) (as designated by
			 paragraph (1))—
					(A)in the first sentence, by striking
			 and limited liability companies and inserting limited
			 liability companies, and such other legal entities that the Secretary
			 determines to be appropriate,; and
					(B)in the second sentence—
						(i)by striking and limited liability
			 companies each place it appears and inserting limited liability
			 companies, and such other legal entities that the Secretary determines to be
			 appropriate;
						(ii)by striking (1) and
			 inserting (A);
						(iii)by striking (2) and
			 inserting (B);
						(iv)by striking (3) and
			 inserting (C); and
						(v)by striking (4) and
			 inserting (D);
						(3)in the third sentence—
					(A)by striking and limited liability
			 companies each place it appears and inserting limited liability
			 companies, and such other legal entities that the Secretary determines to be
			 appropriate;
					(B)by striking (3) and
			 inserting (C); and
					(C)by striking (4) and
			 inserting (D); and
					(4)by adding at the end the following:
					
						(2)Special rules regarding
				determinationsAn entity that
				is an operator described in paragraph (1) that is owned, in whole or in part,
				by 1 or more other entities, shall be determined by the Secretary to meet the
				direct ownership requirement described in paragraph (1) if not less than 75
				percent of the ownership interests of each embedded entity of the entity is
				owned directly or indirectly by the 1 or more individuals who own the family
				farm.
						.
				(d)Emergency loansSection 321(a) of the Consolidated Farm and
			 Rural Development Act (7 U.S.C. 1961(a)) is amended—
				(1)in the first sentence, in the matter
			 preceding the proviso—
					(A)by striking owner-operators (in the
			 case of loans for a purpose under subtitle A) or operators (in the case of
			 loans for a purpose under subtitle B) each place it appears and
			 inserting (in the case of farm ownership loans in accordance with
			 subtitle A) owner-operators or operators, or (in the case of loans for a
			 purpose under subtitle B) operators;
					(B)by striking or limited liability
			 companies the first place it appears and inserting limited
			 liability companies, or such other legal entities that the Secretary determines
			 to be appropriate; and
					(C)by striking or limited liability
			 companies the second place it appears and inserting limited
			 liability companies, or such other legal entities;
					(2)in the second sentence of the
			 proviso—
					(A)by striking and limited liability
			 companies and inserting limited liability companies, and such
			 other legal entities; and
					(B)by striking ownership and
			 operator and inserting ownership or operator; and
					(3)by adding at the end the following:
			 An entity that is an owner-operator or operator described in this
			 subsection shall be determined by the Secretary to meet the direct ownership
			 requirement described in this subsection if the entity is owned, in whole or in
			 part, by 1 or more other entities and each individual who is an owner of the
			 family farm involved has a direct or indirect ownership interest in each of the
			 other entities..
				(e)Conforming amendments
				(1)Section 304(c)(2) of the
			 Consolidated Farm and Rural Development
			 Act (7 U.S.C. 1924(c)(2)) is amended by striking paragraphs
			 (1) and (2) of section 302(a) and inserting clauses (A) and (B)
			 of section 302(a)(1).
				(2)Section 310D(a) of the
			 Consolidated Farm and Rural Development
			 Act (7 U.S.C. 1934(a)) is amended—
					(A)in the first sentence, by striking
			 paragraphs (2) through (4) of section 302 and inserting
			 clauses (B) through (D) of section 302(a)(1); and
					(B)in the second sentence—
						(i)by striking farm cooperative or
			 private domestic corporation or partnership and inserting farm
			 cooperative, private domestic corporation, partnership, or such other legal
			 entity that the Secretary determines to be appropriate,; and
						(ii)by striking or partners and
			 inserting partners, or owners.
						(3)Section 343(a)(11) of the
			 Consolidated Farm and Rural Development
			 Act (7 U.S.C. 1991(a)(11)) is amended—
					(A)in subparagraph (C)—
						(i)by striking or joint
			 operation and inserting joint operation, or such other legal
			 entity that the Secretary determines to be appropriate; and
						(ii)by striking or joint
			 operators and inserting joint operators, or owners;
			 and
						(B)in subparagraph (D)—
						(i)in clause (i)(II)(aa)—
							(I)by striking or joint
			 operation and inserting joint operation, or such other legal
			 entity; and
							(II)by striking or joint
			 operators and inserting joint operators, or owners;
			 and
							(ii)in clause (ii)(II)(aa)—
							(I)by striking or joint
			 operation and inserting joint operation, or such other legal
			 entity; and
							(II)by striking or joint
			 operators and inserting joint operators, or
			 owners.
							(4)Section 359(c)(2) of the
			 Consolidated Farm and Rural Development
			 Act (7 U.S.C. 2006a(c)(2)) is amended by striking section
			 302(a)(2) or 311(a)(2) and inserting clause (B) of section
			 302(a)(1) or clause (B) of section 311(a)(1).
				
